37 F.3d 1499NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Leonard Curtis MOORE, Plaintiff-Appellant,v.Karen SWAN, Sergeant, Defendant-Appellee.
No. 94-1492.
United States Court of Appeals, Sixth Circuit.
Sept. 29, 1994.

Before:  KEITH, KENNEDY and SUHRHEINRICH, Circuit Judges.

ORDER

1
Leonard Curtis Moore, a pro se Michigan prisoner, appeals a district court judgment dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary relief, Moore sued a Michigan prison guard for allegedly interfering with his mail.  In subsequent documents, Moore also alleged that his prison food was being drugged.  Moore did not state in what capacity he sued the defendant.


3
The case was referred to a magistrate judge who recommended that summary judgment be granted for the defendant.  Moore was informed that he had ten days to file written objections to the magistrate judge's report.  No objections were filed.  The district court adopted the magistrate judge's report and granted summary judgment for the defendant.


4
In his timely appeal, Moore continues to argue the merits of his complaint.  He requests oral argument, the appointment of counsel, and a physical examination by independent doctors.


5
Upon review, we conclude that Moore has waived appellate review of his claims due to his failure to file objections to the magistrate judge's report.   See Thomas v. Arn, 474 U.S. 140, 155 (1985);   Willis v. Sullivan, 931 F.2d 390, 401 (6th Cir.1991).


6
Accordingly, we deny Moore's requests for relief and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.